 1   NICHOLAS A. TRUTANICH, NSBN 13644
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                        DISTRICT OF NEVADA

12   CHRISTOPHER ALLEN DISNEY,                      )
                                                    )   Case No. 2:18-cv-01648-GMN-CWH
13                         Plaintiff,               )
                                                    )
14          v.                                      )   JOINT STIPULATION AND [PROPOSED]
                                                    )   ORDER FOR EXTENSION OF TIME TO FILE
15   ANDEW SAUL,                                    )   CROSS-MOTION TO AFFIRM AND/OR
     Commissioner of Social Security,               )   RESPOND TO PLAINITFF’S MOTION FOR
16                                                  )   REMAND.
                           Defendant.               )   (Second Request)
17          .
18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19
     the time for responding to Plaintiff’s Motion for Remand be extended from July 19, 2019 to July 26,
20
     2019. This is Defendant’s second request for extension. Good cause exists to grant Defendant’s
21
     request for extension. Counsel for Defendant was out of the office since the last extension request due
22

23   to ongoing health issues from her chronic migraines, which impair her vision. In addition, Counsel

24   also has over 100+ active social security matters, which require two or more dispositive motions until

25   mid-September. Counsel also has three pending Ninth Circuit matters, which require several levels of
26
     review. As such, Counsel needs additional time to adequately review the transcript and properly


                                                        -1-
 1   respond to Plaintiff’s Motion for Summary Judgment. The parties further stipulate that the Court’s
 2   Scheduling Order shall be modified accordingly. Defendant makes this request in good faith with no
 3
     intention to unduly delay the proceedings. Counsel apologizes for the belated request, but made her
 4
     request as soon as reasonably practicable following her leave.
 5
            Respectfully submitted,
 6

 7                                                Respectfully submitted,

 8   Dated: July 19, 2019                         /s/ John Shook
                                                  (*as authorized by email on July 19, 2019)
 9                                                JOHN SHOOK
                                                  Attorney for Plaintiff
10

11

12   Dated: July 19, 2019                         NICHOLAS A. TRUTANICH
                                                  United States Attorney
13                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
14
                                                  Social Security Administration
15

16                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
17                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
18

19                                                  ORDER

20   APPROVED AND SO ORDERED:
21           July 23, 2019
     DATED:_______________________                _____________________________________
22
                                                  THE HONORABLE CARL W. HOFFMAN
23                                                UNITED STATES MAGISTRATE JUDGE

24

25

26


                                                      -2-
 1                                         CERTIFICATE OF SERVICE

 2         I, TINA L. NAICKER, certify that the following individual was served with a copy of the

 3   JOINT STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO FILE

 4   CROSS-MOTION TO AFFIRM AND RESPOND TO PLAINTIFF’S MOTION FOR REMAND

 5   on the date and via the method of service identified below:

 6
            CM/ECF:
 7
            John B. Shook
 8          Shook & Stone, Chtd.
            710 S. Fourth St.
 9          Las Vegas, NV 89101
            (702) 385-2220
10          Fax: (702) 384-0394
            Email: johnshook@shookandstone.com
11
            Attorneys for Plaintiff
12

13          Respectfully submitted this 19th day of July 2019,
14

15                                                       /s/ Tina L. Naicker
                                                         TINA L. NAICKER
16                                                       Special Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26


                                                      -3-
